145 Ariz. 380 (1985)
701 P.2d 1188
James CAWLEY, Frank Rangel and Timothy Curry, individually and as representative of a class, Plaintiffs-Appellants,
v.
ARIZONA BOARD OF PARDONS AND PAROLES; State of Arizona; John Sloss; Richard Ortiz; Robert Araza; Arter L. Johnson; and Patricia Gilbert, members of the Arizona Board of Pardons and Paroles, Defendants-Appellees.
No. 18157-PR.
Supreme Court of Arizona, En Banc.
July 2, 1985.
Robert K. Corbin, Atty. Gen., Thomas Prose, Asst. Atty. Gen., Phoenix, for defendants-appellees.
James Cawley, Frank Rangel and Timothy Curry, Florence, plaintiffs-appellants in pro. per.
GORDON, Vice Chief Justice:
We granted the petition for review herein. We have jurisdiction pursuant to Ariz. Const. art. 6, § 5(3) and Ariz.R.Civ.App.P. 23. We do not disagree with the reasoning of the Court of Appeals as set forth in its opinion, 145 Ariz. 387, 701 P.2d 1195 (App. 1984) but supplement the opinion by adding to it the reasoning contained in State v. LaBarre, 125 Ariz. 497, 610 P.2d 1058 (App. 1980), which we hereby approve.
The opinion of the Court of Appeals, Division One, is approved and supplemented as modified, and the matter is remanded to the trial court for proceedings consistent with this opinion.
HOLOHAN, C.J., and HAYS, CAMERON and FELDMAN, JJ., concur.